          Case 8:19-cv-01849-JFW-ADS Document 59 Filed 12/23/20 Page 1 of 6 Page ID #:881



                   1
                   2
                   3
                                                                                        JS-6
                   4
                   5
                   6
                   7
                   8                       UNITED STATES DISTRICT COURT
                   9                     CENTRAL DISTRICT OF CALIFORNIA
                   10                               SOUTHERN DIVISION
                   11   ASHLEIGH BLAIR, ADRIANA               CASE NO. SA19-cv-01849 JFW (ADSx)
                        HERNANDEZ, AND JANE DOE 1,
                   12   individually and on behalf of all     Honorable John F. Walter
                        others similarly situated,            Magistrate Judge: Honorable Autumn D.
                   13                                         Spaeth
                                          Plaintiffs,
                   14                                         FINAL JUDGMENT AND ORDER
                                          vs.                 GRANTING FINAL APPROVAL OF
                   15                                         CLASS ACTION SETTLEMENT
                        DAVID BRIAN BAILEY, an                AND GRANTING MOTION FOR
                   16   individual; BOB MARTIN, INC.          ATTORNEYS’ FEES, COSTS, AND
                        dba THE LIBRARY                       INCENTIVE AWARD
                   17   GENTLEMEN’S CLUB
                        (Westminster), a California           Date: December 21, 2020
                   18   corporation; BAILEY FOOD AND          Time: 1:30 p.m.
                        BEVERAGE GROUP, LLC dba               Dept: 7A
                   19   THE LIBRARY GENTLEMEN’S
                        CLUB (Anaheim), a California
                   20   limited liability corporation; CDBM   Complaint Filed: September 27, 2019
                        REDLANDS, LLC dba THE                 First Amended Complaint Filed: April 2,
                   21   LIBRARY GENTLEMEN’S CLUB              2020
                        (Redlands), a Nevada limited          Trial Date: Not Set
                   22   liability corporation; DOE
                        MANAGERS 1-3; and DOES 4-100,
                   23   inclusive,
                   24                     Defendants.
                   25
                   26
                   27
                   28
S TRADLING Y OCCA
C ARLSON & R AUTH
      LAWYERS
   SANTA BARBARA
                                   JUDGMENT AND ORDER GRANTING FINAL APPROVAL
          Case 8:19-cv-01849-JFW-ADS Document 59 Filed 12/23/20 Page 2 of 6 Page ID #:882



                   1                          FINAL JUDGMENT AND ORDER
                   2          Plaintiffs’ Motion for Final Approval of Settlement Agreement and Motion
                   3    for Attorneys’ Fees, Costs, and Incentive Award came before the Court for hearing
                   4    on December 21, 2020. Plaintiffs were represented by Class Counsel Peter E.
                   5    Garrell of Fortis LLP and John P. Kristensen of Kristensen LLP; Defendants were
                   6    represented by Jeffrey A. Dinkin of Stradling Yocca Carlson & Rauth. The Court,
                   7    having considered whether to order final approval of the class action settlement in
                   8    the above-captioned action pursuant to the Joint Stipulation of Class Action
                   9    Settlement and Release (“Agreement”) and the Addendum to the Settlement
                   10   Agreement (“Addendum”), having read and considered all of the papers and
                   11   argument of the Parties and their counsel, having granted preliminary approval on
                   12   June 15, 2020, having approved the Addendum on December 17, 2020, having
                   13   directed that notice be given to all Class Members of preliminary approval of the
                   14   Settlement and the final approval hearing and the right to be excluded from the
                   15   Settlement, and having received no objections and good cause appearing,
                   16         HEREBY ORDERS AS FOLLOWS:
                   17         1. The capitalized terms used in this Judgment and Order shall have the
                   18   same meaning as defined in the Agreement and Addendum except as otherwise
                   19   expressly provided.
                   20         2. The Court grants final approval of the settlement provided for in the
                   21   Agreement and Addendum (the “Settlement”).
                   22         3. The Settlement Class consists of:
                   23            All current and former non-exempt hourly employees
                                 holding the position of Entertainer (i.e., exotic dancer)
                   24
                                 employed by Defendants, or any of them, in the State of
                   25            California, counties of San Bernardino and Orange, working
                   26            at any of Defendants’ establishments located in
                                 Westminster, Anaheim, or Redlands, at any time during the
                   27            time period from July 17, 2015 through the date of
                   28            Preliminary Approval of the Settlement [June 15, 2020]. The
S TRADLING Y OCCA                                               -1-
C ARLSON & R AUTH
      LAWYERS
   SANTA BARBARA
                             [PROPOSED] JUDGMENT AND ORDER GRANTING FINAL APPROVAL
          Case 8:19-cv-01849-JFW-ADS Document 59 Filed 12/23/20 Page 3 of 6 Page ID #:883



                   1              Settlement Class, however, will not include any person who
                                  previously settled or released the claims covered by this
                   2              Settlement, or any person who previously was paid or
                   3              received awards through civil or administrative actions for
                                  the claims covered by this Settlement.
                   4
                              4. The Parties complied in all material respects with the Class Notice plan
                   5
                        set forth in the Agreement. The Court finds that the Class Notice plan, which was
                   6
                        effectuated pursuant to the Preliminary Approval Order, constituted the best notice
                   7
                        practicable under the circumstances and constituted due and sufficient notice to the
                   8
                        Class of the nature and pendency of the Actions; the existence and terms of the
                   9
                        Agreement and Addendum; the Settlement Class Members’ rights to make claims,
                   10
                        opt out, or object; and the matters to be decided at the hearing on Final Approval.
                   11
                        Further, the Class Notice plan satisfies the Federal Rules of Civil Procedure, the
                   12
                        United States Constitution, and any other applicable law. Notice of the Settlement
                   13
                        was also provided to the appropriate state and federal government officials in
                   14
                        compliance with the Class Action Fairness Act of 2005, 28 U.S.C. § 1715.
                   15
                              5. The Court has determined that full opportunity has been given to the
                   16
                        Settlement Class to opt out of the Settlement, object to the terms of the Settlement
                   17
                        or to Class Counsel’s request for attorneys’ fees, costs, and expenses and incentive
                   18
                        award to Plaintiff, and otherwise participate in the hearing on Final Approval held
                   19
                        on December 21, 2020.
                   20
                              6. The Court finds that the Settlement is in all respects fair, reasonable and
                   21
                        adequate. The Court therefore finally approves the Settlement for the reasons set
                   22
                        forth in the motion for Final Approval including, but not limited to, the fact that the
                   23
                        Agreement and Addendum were the product of informed, arms’-length
                   24
                        negotiations between competent, able counsel; counsel for the Parties had an
                   25
                        adequate opportunity to evaluate and consider the strengths and weaknesses of
                   26
                        their clients’ respective positions; the Actions involved vigorously disputed claims,
                   27
                        underscoring the uncertainty of the outcome in this matter and the risks of
                   28
S TRADLING Y OCCA                                                -2-
C ARLSON & R AUTH
      LAWYERS
   SANTA BARBARA
                             [PROPOSED] JUDGMENT AND ORDER GRANTING FINAL APPROVAL
          Case 8:19-cv-01849-JFW-ADS Document 59 Filed 12/23/20 Page 4 of 6 Page ID #:884



                   1    continued litigation; the Settlement provides meaningful relief and monetary
                   2    benefits for the Settlement Class Members; and the Parties were represented by
                   3    highly qualified counsel who vigorously and adequately represented their
                   4    respective clients’ interests.
                   5          7. The Settlement is in the best interests of the Settlement Class taking into
                   6    account the extent of the relief obtained in relation to the risks faced by the
                   7    Settlement Class Members in continuing to litigate their claims in the Actions.
                   8    The relief provided under the Agreement is appropriate as to the individual
                   9    members of the Settlement Class and to the Settlement Class as a whole. All
                   10   statutory and constitutional requirements necessary to effectuate the Settlement
                   11   have been met and satisfied. Accordingly, pursuant to Rule 23(e), the Court finds
                   12   that the terms of the Settlement are fair, reasonable, and adequate to the Class and
                   13   to each Class Member. Staton v. Boeing, 327 F.3d 938, 960 (9th Cir. 2003). The
                   14   Parties shall effectuate the Settlement in accordance with the terms of the
                   15   Agreement and Addendum.
                   16         8. The Court approves the settlement of the Released Claims as defined in
                   17   the Agreement. As of the Effective Date of the Settlement, as defined in the
                   18   Agreement, all of the Released Claims of each Settlement Class Member who did
                   19   not timely opt out, as well as the Class Representatives’ Released Claims, are and
                   20   shall be deemed to be conclusively released as against the Released Persons.
                   21   Except as to such rights or claims that may be created by the Settlement, all
                   22   Settlement Class Members as of the date of the Final Judgment and Order of Final
                   23   Approval who did not timely opt out are hereby forever barred and enjoined from
                   24   commencing or prosecuting any of the Released Claims, either directly,
                   25   representatively or in any other capacity, against Released Persons.
                   26         9.     The Court further approved the injunctive relief providing that as of
                   27   January 1, 2020 Defendants have converted all of the Entertainers at the Clubs to
                   28   employees and that absent a good faith argument regarding an applicable change in
S TRADLING Y OCCA                                               -3-
C ARLSON & R AUTH
      LAWYERS
   SANTA BARBARA
                             [PROPOSED] JUDGMENT AND ORDER GRANTING FINAL APPROVAL
          Case 8:19-cv-01849-JFW-ADS Document 59 Filed 12/23/20 Page 5 of 6 Page ID #:885



                   1    case or statutory law, they shall continue to treat all Entertainers at the Clubs
                   2    performing topless, semi-nude or bikini entertainment as employees.
                   3          10. Class Counsel, Peter E. Garrell and John M. Kennedy of Fortis LLP and
                   4    John P. Kristensen and Jesenia A. Martinez of Kristensen LLP, shall continue to
                   5    serve as Class Counsel and shall oversee and perform the duties necessary to
                   6    effectuate the Settlement.
                   7          11. The Court finds that a Class Representative incentive award in the
                   8    amount of $7,500 to each of the Class Representatives, Ashleigh Blair, Adriana
                   9    Hernandez and Jane Doe 1, is appropriate for the risks undertaken and service to
                   10   the Settlement Class. The Court finds that this award is fair, reasonable, and
                   11   adequate, and orders that the Settlement Administrator make these payments in
                   12   conformity with the terms of the Settlement.
                   13         12. The Court finds that attorneys’ fees in the amount of $543,750.00 and
                   14   actual litigation costs of $18,091.50 for Class Counsel are fair, reasonable, and
                   15   adequate, and orders that the Settlement Administrator distribute these payments to
                   16   Class Counsel in conformity with the terms of the Settlement.
                   17         13. The Court finds that Settlement Administrator’s costs in the amount of
                   18   $75,000 is fair, reasonable, and adequate, and orders that the Settlement
                   19   Administrator distribute this payment in conformity with the terms of the
                   20   Settlement.
                   21         14. The Court allocates $100,000 of the Gross Settlement Amount to
                   22   penalties under the Private Attorneys General Act (“PAGA”), with 75% of the
                   23   PAGA penalties, $75,000, to be paid to the California Labor and Workforce
                   24   Development Agency (“LWDA”) and 25% of the PAGA penalties, $25,000, to
                   25   remain part of the Net Settlement Amount.
                   26         15. All payments shall be made in accordance with the Order Approving
                   27   Addendum to Stipulation and Settlement Agreement dated December 17, 2020
                   28   (Dkt. No. 54).
S TRADLING Y OCCA                                                 -4-
C ARLSON & R AUTH
      LAWYERS
   SANTA BARBARA
                             [PROPOSED] JUDGMENT AND ORDER GRANTING FINAL APPROVAL
          Case 8:19-cv-01849-JFW-ADS Document 59 Filed 12/23/20 Page 6 of 6 Page ID #:886



                   1          16. Except as provided in this Order, Plaintiffs shall take nothing against
                   2    Defendants by their First Amended Complaint, and final judgment shall be entered
                   3    thereon, as set forth in this Order.
                   4          17. Without affecting the finality of the Judgment hereby entered, the Court
                   5    reserves jurisdiction over the implementation of the Settlement.
                   6          18. Without further order of the Court, the Parties may agree in a writing
                   7    signed by all counsel and filed with the Court to reasonable extensions of time to
                   8    carry out any provisions of the Agreement and Addendum.
                   9          19. There is no just reason for delay in the entry of this Final Judgment, and
                   10   immediate entry by the Clerk of the Court is expressly directed pursuant to Rule
                   11   54(b) of the Federal Rules of Civil Procedure.
                   12         IT IS SO ORDERED.
                   13
                        DATED: December 23, 2020
                   14                                                    Hon. John F. Walter
                                                                         Judge, U.S. District Court
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
S TRADLING Y OCCA                                               -5-
C ARLSON & R AUTH
      LAWYERS
   SANTA BARBARA
                             [PROPOSED] JUDGMENT AND ORDER GRANTING FINAL APPROVAL
